Title: From Thomas Jefferson to André Limozin, 30 July 1788
From: Jefferson, Thomas
To: Limozin, André


          
            
              Sir
            
            Paris July 30. 1788.
          
          I know nothing myself of the person who was the subject of your letter of the 27th. except a mere slight personal acquaintance. But I have been told that he has been very unsuccesful in commerce, and that his affairs are very much deranged. I own I wish to see the beef trade with America taken up by solid hands, because it will give new life to our Northern states. In general they do not know how to cure it. But some persons of Massachusets have not very long ago brought over packers and picklers from Ireland, and the beef cured and packed by them has been sent to the East Indies and brought back again, and perfectly sound. We may expect the art will spread. Is the Irish beef as good as that of Hamburgh? If I had supposed Irish beef could have been got at Havre I would not have sent to Hamburgh for beef. I suppose that which came for me cannot be introduced.
          You have heard of the great naval victory obtained by the Russians under command of Admiral Paul Jones over the Turks commanded by the Captain Pacha. We cannot see as yet whether this will hasten peace. The Swedish fleet having saluted instead of  attacking the Russian, makes us suspect these movements of the king of Sweden may be a mere peice of Hectoring to frighten Russia from her purpose of sending her fleet round if he can do it without actually entering into the war. He is paid by the Turks. Nothing else new. I am Sir with great esteem your most obedt. humble servt.,
          
            
              Th: Jefferson
            
          
          
            P.S. The new constitution of America is now confirmed by 9 states, New Hampshire having agreed to it on the 24th. of June.
          
        